Citation Nr: 0931836	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  08-10 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from August 1966 to March 1970.  Service in the 
Republic of Vietnam and receipt of the Combat Action Ribbon 
is indicated by the evidence of record. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas which, in part, denied service connection for 
bilateral hearing loss, tinnitus, and PTSD.  The Veteran 
indicated his disagreement with this decision within one 
year.  A statement of the case (SOC) was issued in January 
2008 that addressed his bilateral hearing loss and tinnitus 
claims.  The Veteran subsequently perfected an appeal as to 
these issues.

In a January 2008 rating decision, the RO granted the 
Veteran's claim of entitlement to service connection for 
PTSD; a 30 percent disability rating was assigned.  As will 
be detailed further in the REMAND portion of the decision 
below, the Veteran filed a notice of disagreement as to the 
assigned disability rating.  A statement of the case (SOC) 
has not been issued.

In May 2009, the Veteran testified at a personal hearing, 
conducted via videoconferencing equipment, which was chaired 
by the undersigned Veterans Law Judge (VLJ).  A transcript of 
that hearing has been associated with the Veteran's VA claims 
folder.

The issue of entitlement to an initial disability rating in 
excess of 30 percent for PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.

FINDINGS OF FACT

1.  The competent evidence of record indicates that the 
Veteran's bilateral hearing loss is related to his military 
service.

2.  The competent evidence of record indicates that the 
Veteran's tinnitus is related to his military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred by active military 
service. 38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(d), 3.385 (2008).

2.  Tinnitus was incurred by active military service. 38 
U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.303(d) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss and tinnitus, which he claims are the 
result of in-service acoustic trauma.  As discussed elsewhere 
in this decision, the issue of entitlement to an increased 
rating for PTSD is being remanded for additional procedural 
development.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

The record indicates that VCAA notice letters were sent to 
the Veteran regarding his bilateral hearing loss and tinnitus 
claims in November 2006 and February 2007.  These letters 
appear to have satisfied the requirements of the VCAA.  The 
Board also notes that both letters provided the Veteran with 
notice as required by the United States Court of Appeals for 
Veterans Claims in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The Board need not, however, discuss in detail the 
sufficiency of the VCAA letters or VA's development of the 
claim in light of the fact that the Board is granting the 
Veteran's claims.  Any potential error on the part of VA in 
complying with the provisions of the VCAA has essentially 
been rendered moot by the Board's grant of the benefits 
sought on appeal.

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 

In the interest of economy, these two issues will be 
addressed together.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "The Secretary shall accept as 
sufficient proof of service-connection . . . satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions and hardships of such service . . . Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary."  See also 38 
C.F.R. § 3.304(d) (2008).

Service connection - hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2008).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2008).

Service connection for sensorineural hearing loss may be 
established based on a legal presumption by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  See 38 
U.S.C.A. §§ 1112 and 1137; 38 C.F.R. §§ 3.307 and 3.309(a); 
see also VA Under Secretary for Health letter dated October 
4, 1995 [it is appropriate for VA to consider sensorineural 
hearing loss as an organic disease of the nervous system and, 
therefore, a presumptive disability].

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." When the disease identity is established, there is 
no requirement of an evidentiary showing of continuity. 
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. 38 C.F.R. § 3.303(b) (2008).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b) (2008); 
Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In Voerth 
v. West, 13 Vet. App. 117, 120 (1999), the Court stated that 
in Savage it had clearly held that 38 C.F.R. § 3.303 does not 
relieve the claimant of his burden of providing a medical 
nexus.

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus. See Hickson, supra.

With respect to Hickson element (1), the July 2007 VA 
examination report diagnosed the Veteran with tinnitus and 
bilateral hearing loss as defined by 38 C.F.R. § 3.385.  
Hickson element (1) has therefore been satisfied as to both 
issues.

With respect to Hickson element (2), the Veteran was awarded 
the Combat Action Ribbon while serving in Vietnam.  He has 
indicated on several occasions that while in combat, an 
artillery round exploded in front of him, knocking him off of 
his feet and causing acoustic trauma.  The Veteran has stated 
that he wasn't able to seek treatment due to being in the 
field but that he immediately developed hearing problems that 
have continued to this day.  In this case the Board finds 
that the veteran engaged in combat with an enemy within the 
meaning of 38 U.S.C.A. § 1154(b) (West 2002).  Hickson 
element (2) is therefore satisfied as to acoustic trauma.

With respect to Hickson element (3), the Veteran was afforded 
a VA examination in July 2007 to determine the etiology of 
his hearing loss and tinnitus.  While acknowledging that the 
Veteran was exposed to significant noise in the military 
without ear protection, the VA examiner noted that there are 
no medical records documenting when the Veteran's hearing 
problems began.  Consequently, the VA examiner indicated that 
he could not state the specific cause of hearing loss or 
tinnitus without resorting to speculation.

In this case, the combat presumption applies, and in-service 
acoustic trauma is presumed.  The July 2007 VA examination 
and May 2009 hearing transcript document the Veteran's 
complaints of hearing problems developing in service with 
tinnitus beginning shortly thereafter.  While the Board notes 
that laypersons without medical training are not qualified to 
render medical opinions regarding matters such as diagnosis, 
onset, and etiology of disease, which call for specialized 
medical knowledge, they are qualified to report on observable 
symptoms such as ringing or buzzing in the ears or diminished 
hearing capacity.  Cf. Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  The Board finds that the Veteran's 
statements in this regard are credible as they are supported 
by the evidence of record as a whole, and are consistent with 
the circumstances of his service.

When viewed as a whole, the Veteran's credible lay statements 
illustrate continuity of symptomatology starting in service, 
continuing until diagnosis in July 2007 and thereafter.  
Continuity of symptomatology is therefore established.  
Element (3), and therefore all elements, have been satisfied.  
The benefits sought on appeal are accordingly allowed.



ORDER

Entitlement to service connection for bilateral hearing loss 
is granted, subject to controlling regulations applicable to 
the payment of monetary benefits.

Entitlement to service connection for tinnitus is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.


REMAND

3.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected PTSD.

As was noted in the Introduction, the Veteran's claim of 
entitlement to PTSD was granted by the RO in a January 2008 
rating decision.  In March 2008, the Veteran filed a timely 
notice of disagreement with respect to this decision.

A statement of the case (SOC) pertaining to that issue has 
yet to be issued by the RO.  In Manlincon v. West, 12 Vet. 
App. 238 (1999), the Court held that where a notice of 
disagreement is filed but a SOC has not been issued, the 
Board must remand the claim to the agency of original 
jurisdiction so that a SOC may be issued.  

Accordingly, the case is REMANDED for the following action:

VBA should issue a SOC pertaining to the 
issue of entitlement to an initial 
disability rating in excess of 30 percent 
for PTSD.  In connection therewith, the 
Veteran should be provided with 
appropriate notice of his appellate 
rights.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


